Citation Nr: 0008550	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  89-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to a compensable evaluation for herpes 
vaginitis prior to July 2, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to March 
1985.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously remanded claims for entitlement to 
service connection for an acquired psychiatric disorder and 
residuals of hepatitis in July 1996.  Thereafter, in a rating 
decision in October 1997, the regional office (RO) granted 
service connection for dysthymia and assigned a rating of 30 
percent, effective from April 1994.  The record does not 
reflect the filing of a notice of disagreement with the 
initial rating for this disability.  Thus, there is no 
further basis for the Board to exercise jurisdiction over 
this issue.  As for the claim for service connection for 
hepatitis, the Board finds that the development in its remand 
has been accomplished to the extent possible, and that this 
claim is now ready for appellate consideration.  

The Board further notes that since its July 1996 decision, a 
June 1998 rating decision granted an increased rating of 10 
percent for the veteran's service-connected herpes vaginitis, 
effective from December 30, 1997, and following the veteran's 
August 1998 notice of disagreement and October 1998 
substantive appeal as to the effective date for the rating 
assigned, the RO granted an earlier effective date for the 10 
percent rating from the date of reopened claim of July 2, 
1997, in a supplemental statement of the case issued in 
January 1999.  The veteran maintains that she is entitled to 
an even earlier effective date for a compensable evaluation 
for her herpes vaginitis, and the Board finds that this 
matter has been appropriately developed for appellate review. 

However, as will be shown more fully below, the Board also 
finds that its previous finding in the introduction of the 
July 1996 Board decision that entitlement to an initial 
compensable evaluation for herpes vaginitis had not been 
sufficiently developed for appellate review, merits further 
consideration.  Accordingly, the issue of entitlement to a 
compensable evaluation for herpes vaginitis prior to July 2, 
1997, will be remanded for the purpose of affording the 
regional office (RO) an opportunity to determine the level of 
disability for this disability for the period of July 10, 
1987 to July 2, 1997(and to give the veteran an opportunity 
to respond to the RO's determination), with particular 
attention to evidence not previously considered by the RO 
between July 1991 and December 1996.  


FINDING OF FACT

Disability associated with hepatitis was not shown in 
service; current disability associated with hepatitis is not 
connected by any competent medical evidence to service.


CONCLUSION OF LAW

The claim for service connection for residuals of hepatitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that to the extent that this 
claim was capable of substantiation with both current and in-
service findings of hepatitis, the Board remanded this matter 
for further evidentiary development, which was accomplished 
to the extent possible.  As will be explained more fully 
below, the Board finds that the additional evidence obtained 
since the Board's remand is insufficient to well ground the 
claim, and that there is therefore no additional duty to 
assist the veteran in the development of this matter.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Service medical records reflect that a clinical diagnosis of 
hepatitis of unknown etiology was given during service in 
August 1979 based on findings of icterus and right upper 
quadrant abdominal pain.  In September 1979, following a 
month long hospitalization, the diagnosis was viral 
hepatitis, not otherwise specified (hepatitis -associated 
antigen negative (HAA)), and improper use of unspecified 
drugs.  Periodic physical examination in February 1983 
revealed a history of hepatitis in 1980 with no recurrence 
indicated.  At the time of her separation examination in 
February 1985, there were no findings or current complaints 
associated with hepatitis of any type, and hepatitis was 
again noted by history only without any recurrence.  

Prison medical records for the period of May 1985 to March 
1987 do not reflect complaints or treatment associated with 
hepatitis.

VA medical examination in December 1987 revealed that the 
liver and spleen were within normal limits to palpation and 
percussion.

At the veteran's personal hearing in January 1989, the 
veteran testified that she had hepatitis on active duty in 
1980 (transcript (T.) at p. 4).  At that time, she was 
hospitalized for one month, and while her hepatitis was shown 
to have cleared, she was advised by physicians that any 
subsequent test for hepatitis would show positive (T. at p. 
4).  

VA medical examination in February 1990 revealed that 
laboratory results were interpreted to reveal no evidence of 
ongoing hepatitis.  It was further indicated that the veteran 
was not a carrier of hepatitis B as she had a negative 
surface antigen, and hepatitis B core antibody was not 
observed, which would have indicated exposure to hepatitis B.  
It was also noted that the veteran was not immune to 
hepatitis B, but that there was no ongoing evidence 
biochemically at this time to indicate that she had 
destruction of her hepatocytes.  The physician determined 
that there was no indication for liver biopsy.

VA outpatient and inpatient treatment records for the period 
of July 1991 to December 1995 indicate that in January 1992, 
a hospital summary noted that alcohol and drug abuse had 
caused or contributed to hepatitis in 1980, positive human 
immunodeficiency virus (HIV) on testing in February 1986, 
gonorrhea and herpes.  A hospital summary from September 1993 
indicates no appreciable hepatosplenomegaly, but a diagnosis 
that included elevated liver enzymes with a history of 
hepatitis B.  A hospital summary from October 1993 indicates 
a past medical history which reportedly included hepatitis B, 
and it was noted that at the time of admission, the veteran 
had surface antigens drawn for a hepatitis panel.  At the 
time of discharge, hepatitis surface antigens for hepatitis C 
were negative.  A hospital summary from later in October 1993 
reveals hepatitis C was positive by second generation assay, 
that hepatitis B surface antibody was negative, that foreign 
body was negative, and that surface antibody was negative.  
In April 1994, there was a reference to hepatitis B vaccine, 
and in April 1995, it was noted that when the veteran was 
last examined at the clinic in April 1995, the veteran was 
positive for hepatitis C.

A private medical report from Dr. T., dated in December 1995, 
reflects that in August 1979, the veteran was noted to have 
icterus and there was a diagnosis of "hepatitis."  It was 
further noted that serologies for hepatitis A had been 
negative and that hepatitis B surface antibody and hepatitis 
B surface antigen serologies had been negative.  However, the 
physician went on to comment that no record of hepatitis B 
core antibody had been found, and that to the physician's 
knowledge, the veteran had not been tested for hepatitis C.  
Consequently, the examiner concluded that the etiology of the 
veteran's hepatitis remained unclear.

A private medical record from April 1996 reflects that the 
veteran had a past history for hepatitis C and had received 
immunizations for hepatitis B.  The assessment included 
positive hepatitis C, and that the veteran's enzymes should 
be rechecked in relationship to her abstinence from alcohol 
for a period of two months.

A VA hospital summary from April 1996 reveals a history of 
hepatitis B.  A VA hospital summary from May 1996 reflects 
that the veteran had a past history of hepatitis C.  
Hepatitis at the time of admission revealed hepatitis C, 
hepatitis B surface antibody negative, and hepatitis B 
surface antigen negative, and the diagnosis included a 
finding that results from tests for liver function were 
elevated.

VA alimentary appendages examination in November 1996 
revealed that the veteran reported a history of acquiring 
hepatitis B while in the service in Germany in 1979 or 1980, 
and that this was caused by drug abuse.  She further reported 
that she was hospitalized at that time for a period of 30 
days, and that there had been no known activity or clinical 
manifestations since that time.  She also noted that she had 
been given some kind of vaccination for this about two years 
earlier, but that she did not know any details.  Review of 
the records was noted to reflect a positive reaction to 
hepatitis C virus (HCV) 2.0, but none others, and liver 
function and other available laboratory data were not found 
to indicate any impairment of liver function, although there 
was some slight elevation of lactic dehydrogenase (LCH) on 
one occasion.  Current complaints consisted of a mild 
tenderness in the axillae and upper abdomen which did not 
produce significant impairment, although the veteran believed 
that her glands were swollen and that her liver was enlarged.  
Objective examination revealed no evidence of icterus or 
organomegaly, although there was slight tenderness in the 
upper abdomen over the liver region.  HCV 2.0 was positive, 
hepatitis B surface antibody (HBsAb) was negative, hepatitis 
B core antibody (HBcAb) was negative, and hepatitis B surface 
antigen (HBsAg) was negative.  The diagnosis was history of 
positive hepatitis C, inactive.

VA systemic conditions examination in November 1996 also 
revealed a diagnosis that included a positive reaction to 
hepatitis C, inactive.

A VA outpatient record from December 1996 indicates that the 
veteran was reportedly hospitalized in 1981 for hepatitis B.

VA outpatient records from July, August and October 1997, 
noted the veteran's history of hepatitis C.

In a December 1997 addendum to his VA alimentary appendages 
examination report of November 1996, the VA examiner 
indicated that his use of "history of" meant the 
substantial confirmation of that diagnosis which was vague 
and uncertain, and was usually based on the statements by the 
veteran.  The examiner went on to state that the veteran in 
this case stated that she had hepatitis B while in service, 
and perusal of the record did not so indicate, but did 
indicate that she was hospitalized briefly for icterus that 
was accompanied by slight tenderness in the upper abdomen and 
the right upper quadrant, possibly from the liver, and a 
clinical diagnosis of hepatitis was made.  The examiner 
further noted that at one point, it was called infectious 
hepatitis, was self-resolving, and had not recurred since 
that time.  Although the examiner observed that it was stated 
by the caregiver in 1979 that the veteran's icterus was a 
viral hepatitis, it was also noted that the HAA was negative 
at that time and had continued to be negative.  The examiner 
noted that the use of drugs had been indicated as the cause, 
and that periodic in-service physicals thereafter revealed no 
evidence of hepatitis.

Following the examiner's additional review of his notes and 
the records, the examiner again affirmed that the only 
positive test regarding hepatitis was a positive HCV 2.0.  
All of the veteran's other hepatitis antigen studies were 
noted to be negative, and the examiner concluded that this 
was something that was not present during service, noting he 
did not find a reference to hepatitis C until more recent 
times.  Therefore, the examiner found that it was safe to say 
that the veteran's hepatitis C was of more recent origin, and 
was not involved with her interval with jaundice in August 
1979, although it was not possible to state specifically that 
it was other than a viral infection at that time.  Further, 
the examiner stated that in spite of the long history of 
multiple substance abuse, including alcohol, the veteran 
appeared to have suffered no measurable impairments of 
hepatic function.

A VA outpatient record from January 1998 noted the veteran's 
history of hepatitis C.

At her personal hearing in November 1998, the veteran's 
representative noted that the veteran was given a diagnosis 
of viral hepatitis during service in 1979, based on findings 
of icterus and right upper quadrant abdominal pain (T. at p. 
2).  The representative further noted that despite later 
subsidence of symptoms, a November 1996 study revealed 
positive HCV which resulted in a diagnosis of HCV (T. at p. 
2).  At the time of her hospitalization in 1979, the veteran 
had symptoms of yellow eyes and weakness, and spent 30 days 
in the hospital (T. at p. 3).  She was informed by the 
doctors that she had hepatitis and that all they could do was 
give her vitamins and liquids (T. at p. 3).  At that time, 
the doctors apparently did not relate the results their 
studies to the veteran (T. at p. 3).  Later in 1996, the 
veteran tested positive for hepatitis C at the time she was 
being evaluated for HIV (T. at pp. 3-4).  The veteran 
indicated that she had a liver problem from which she 
suffered on an intermittent basis (T. at p. 4).  She believed 
that pain in the upper part of her stomach was attributable 
to hepatitis, and that she had experienced these symptoms 
continually since 1979 (T. at p. 4).  She also believed she 
suffered from intermittent inflammation of the liver and that 
this had also been occurring since service (T. at pp. 4-5).  
The veteran denied receiving any current treatment for a 
liver problem, but did note that she would undergo regular 
evaluation for her condition (T. at p. 5).  When examined at 
regular intervals, she noted that there would be pain in the 
abdomen on palpation (T. at p. 6).  


II.  Analysis

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a recent 
diagnosis of hepatitis C.  Thus, the first element of a well-
grounded claim, current disability, is arguably established 
as to this form of hepatitis.  See Caluza v. Brown, supra.  
On the other hand, the Board notes that while service medical 
records reveal a diagnosis of viral hepatitis, no physician 
has indicated that the veteran is currently suffering from 
any residual of the viral hepatitis that was contracted while 
in service.  Consequently, as to viral hepatitis, since there 
is no current disability that has been associated by 
competent medical evidence with viral hepatitis or any other 
form of hepatitis other than C, the claim for service 
connection for viral hepatitis is not well grounded.

A fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis) 
pursuant to cases such as Rabideau v. Derwinski, supra, and 
Brammer v. Derwinski, supra.  The Board further notes that 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . . 
."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Under these criteria, a "disability" for 
VA compensation benefit purposes has not been shown to be 
present in this case as to the veteran's claim for service 
connection for viral hepatitis or any form of hepatitis other 
than C.

With respect to the veteran's hepatitis C, the Board again 
notes that there is evidence of current disability, and that 
the veteran's evidentiary assertions are also sufficient to 
establish that she experienced the onset of certain symptoms 
through her lay statements that a lay party is able to 
establish.  Moreover, for purposes of determining whether the 
claim is well grounded, lay evidentiary assertions must be 
presumed to be true, with exceptions not here relevant.  King 
v. Brown, 5 Vet. App. 19 (1993).  Thus, the second element of 
a well-grounded claim, i.e., in-service incurrence of a 
disease or injury, is arguably established.  See Caluza v. 
Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  In 
this regard, the only evidence advanced to support the 
existence of hepatitis C in service consists of the 
statements of the veteran supplied after service.  See Caluza 
v. Brown, supra.  The Court has held, however, that as a lay 
person the appellant lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  See Espiritu v. Derwinski, supra.  In 
other words, the record does not reflect that the veteran has 
had any specialized training that would enable her to 
conclude that hepatitis C was contracted in service and that 
she presently has the same condition.  Although the veteran 
is able to establish that she experienced certain symptoms 
during service and that she has manifested continuity of 
symptomatology after discharge, medical evidence is required 
to relate the symptomatology to the hepatitis C identified in 
the more recent treatment records.

The assertions of the veteran are not competent to establish 
that any currently diagnosed hepatitis is related to symptoms 
she experienced in service; such lay assertions carry no 
weight.  See Espiritu v. Derwinski, supra.  The veteran's 
assertions as to continuity of symptoms cannot establish the 
nexus element because the underlying disability at issue 
(hepatitis) is not subject to lay observation.  Savage v. 
Brown, supra.

As for the medical evidence of record, there is no medical 
evidence which relates hepatitis C to service.  In fact, the 
first positive laboratory finding for hepatitis C was in 
October 1993, and post-service diagnosis of hepatitis C does 
not occur until 1996. 

Although the veteran's history of contracting hepatitis in 
service has been noted in certain private and VA medical 
records, it has been held that the simple transcription of 
statements of medical history, unenhanced by any comment by a 
party with medical expertise, does not rise to the level of 
competent medical evidence on causation.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of any such evidence relating a current diagnosis of 
hepatitis to service, the Board has no alternative but to 
conclude that the appellant's claim is not well grounded.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for residuals of hepatitis, the appeal 
must be denied as to this claim.  No duty to assist the 
appellant in this claim has arisen.  The RO's merits 
adjudication of the claim of service connection for residuals 
of hepatitis does not constitute prejudicial error.  
Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is harmless 
if it does not change the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim for service connection for residuals of 
hepatitis is well grounded, it must be considered whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
respond and, if not, whether the claimant has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
instance, the Board does not find such prejudice because the 
appellant has not met the threshold obligation of submitting 
a well-grounded claim.  Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

The claim for service connection for residuals of hepatitis 
is denied as not well grounded.


REMAND

As was noted above, although the Board previously found that 
the veteran had not taken the steps necessary to develop the 
issue of entitlement to an initial compensable evaluation for 
her herpes vaginitis based on the original date of service 
connection, upon further reflection, the Board finds that the 
conduct of the Board and RO may have mislead the veteran to 
believe that the formal requirement of filing a notice of 
disagreement within one year of the April 1990 rating 
decision's initial noncompensable rating assignment had been 
somehow waived.  Specifically, the veteran was provided 
notice of the April 1990 rating determination in the 
supplemental statement of the case (SSOC) of April 1990.  The 
issue of an increased rating was listed on the SSOC as an 
issue.  The attached notice advised the veteran that if the 
SSOC contained an issue not previously listed, she had 60 
days to "perfect" her appeal.  Unfortunately, since this 
was the original notification of the award of a 
noncompensable rating, the veteran should have been informed 
clearly that she had one year from the date of the notice to 
submit a notice of disagreement.  As the Board noted in July 
1996, she did not file a notice of disagreement with the 
assignment of a noncompensable evaluation.  On further 
examination, however, the Board concludes that the claimant 
was not provided accurate information as to her appellate 
rights as they existed in April 1990 as to the issue of a 
compensable evaluation for herpes vaginitis.  Thus, the 
subsequent receipt of communications indicating her 
disagreement with that determination are not untimely. 

In light of the above analysis, the Board has therefore 
determined that the issue of entitlement to an earlier 
effective date for a compensable evaluation warrants 
consideration of the veteran's relevant medical condition 
from the inception of service connection until the 
establishment of a compensable rating effective July 2, 1997, 
the Board is of the opinion that the RO must initially 
evaluate this service-connected disability from the original 
date of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board has preliminarily reviewed the record in this 
regard, and has noted that the RO has already previously 
reviewed relevant medical records for this period between 
July 10, 1987 and August 1992, and in and after March 1997.  
However, the Board further observes that the RO has not yet 
considered additional relevant VA treatment records from July 
1991 to December 1996, which include symptoms of vaginitis at 
the time of an initial hospital admission in July 1991, 
complaints of multiple symptoms of vaginitis in September 
1991, vaginal yeast infection complaints in September 1993, 
complaints of vaginal itching and discharge in December 1993, 
Monistat ointment requests in April 1994, active herpes on 
examination in April 1994, complaints of repeated chronic 
yeast infections for which the veteran wanted a prescription 
for vaginal cream in November 1995, and a physician's 
recommendation of Monistat ointment for treatment of periodic 
vaginitis in December 1996.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of additional 
pertinent medical treatment for herpes 
vaginitis for the period of July 10, 1987 
to July 2, 1997, not already of record.  
Any medical records other than those now 
on file for this time period and 
disability should be obtained and 
associated with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should then determine the correct 
percentage disability evaluation for the 
veteran's herpes vaginitis for the period 
of July 10, 1987 to July 2, 1997.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


- 17 -




- 1 -


